 

Exhibit 10.1

 

AGREEMENT UPON RETIREMENT

 

This Agreement (“Agreement”) is entered into as of the 16 day of March, 2015
(the “Effective Date”), by and between Stoneridge, Inc., an Ohio corporation,
and its subsidiaries and affiliates (the “Company”) and John C. Corey
(“Executive”).

 

RECITALS

 

A.          Executive is the President and Chief Executive Officer of
Stoneridge, Inc. (the “Company”). He is also a member of the Company’s Board of
Directors and an officer, director or both of one or more of the Company’s
subsidiaries;

 

B.          Executive is employed pursuant to an Employment Agreement effective
February 28, 2006, as amended December 31, 2008 (the “Employment Agreement”);

 

C.          Executive has announced his desire to retire from service to the
Company; and

 

D.          The Company and Executive now desire to enter into an agreement
regarding Executive’s transition to retirement, to establish his Retirement
Date, and to describe compensation and benefits to be provided in conjunction
with such retirement, notwithstanding provisions of any other agreement to the
contrary.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the mutual promises and mutual covenants
herein contained and for other good and valuable consideration, the adequacy and
receipt of which are hereby acknowledged, the parties agree as follows:

 

1.          Retirement/Resignations. Executive shall resign as the Company’s
President and Chief Executive Officer effective March 30, 2015, but will remain
employed with the Company in an advisory role to the Company’s new President and
Chief Executive Officer through June 30, 2015 (“Retirement Date”). On the
Effective Date the Employment Agreement shall be terminated. Executive shall
take such actions as are necessary to retire/resign from any and all Company and
subsidiary roles prior to the Retirement Date. Executive shall continue to serve
on the Board of Directors until the 2015 Annual Meeting of Shareholders.
Executive and the Company agree that for all purposes, including the Employment
Agreement, any change in control agreement, and any grant agreements under the
Company’s Annual Incentive Plan and Long-Term Incentive Plan, Executive’s
decisions to step down from Chief Executive Officer to an advisory role, and to
retire as of the Retirement Date, are voluntary, and that Executive is
voluntarily terminating his employment without good reason as defined in the
respective plans and agreements. Executive and the Company agree and acknowledge
that this Agreement sets forth the parties’ mutual understanding with respect to
Executive’s retirement/resignations.

 

2.          Salary. Executive will continue to be paid his current base salary
through the Retirement Date.

 

 

 

 

3.          2015 Annual Incentive Plan. The Company shall award Executive a
pro-rated 2015 Annual Incentive Plan payment determined as of the Retirement
Date, based on actual 2015 fiscal year results, paid as soon as practicable upon
approval of those results but no later than March 15, 2016.

 

4.          Long-Term Incentive Plan / Long-Term Cash Incentive Plan. The
Company and Executive acknowledge that Executive did not provide the one-year
advance notice required to vest certain shares upon retirement under the terms
of the outstanding Long-Term Incentive Plan or Long-Term Cash Incentive Plan
grant agreements. Notwithstanding the scheduled vesting date pursuant to grants
under the Long-Term Incentive Plan or Long-Term Cash Incentive Plan, on
Executive’s Retirement Date, the Compensation Committee shall have taken action
to treat Time-Based Restricted Shares (200,300) and Time-Based Restricted Share
Units (88,000) as fully vested upon the Retirement Date. Further, the Company
shall treat one-third of the outstanding unvested performance shares or
performance based phantom shares, as applicable, at the target level as fully
vested upon the Retirement Date (which one-third totals 73,864). The shares to
be issued upon vesting or cash to be issued upon vesting, as applicable, shall
be paid as soon as administratively feasible.

 

5.          Health Care Plan Continuation Coverage. Notwithstanding any terms of
the Employment Agreement to the contrary regarding employee benefits upon
termination of employment, all employee benefits provided to Executive through
the Company will cease at the close of business on the Retirement Date or other
date as set forth in plan terms. Executive and his spouse and dependents may
elect insured group health care continuation coverage (“COBRA”) in accordance
with the terms of the Company’s health care plan. The Company shall reimburse
the Executive for the cost of this COBRA coverage for up to eighteen months,
provided that the Executive provides documentation that he paid for such
coverage.

 

6.          Motor & Equipment Manufacturers Association. The Company shall
reimburse reasonable expenses incurred with respect to Executive’s role as a
representative of the Company with the Motor & Equipment Manufacturers
Association (“MEMA”) through December 31, 2015, provided that reimbursements
will be paid no later than December 31, 2015.

 

7.          Computer. The Company shall allow Executive to keep his Company
computer after retirement and after removing Company information from that
computer.

 

8.          Severability. The provisions of this Agreement are severable and if
any one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions and any partially
unenforceable provision to the extent enforceable in any jurisdiction
nevertheless shall be binding and enforceable.

 

9.          Further Assurances. The parties agree to take such action and
execute and deliver, promptly upon request, such additional documents as may be
reasonably necessary or appropriate to implement the terms of this Agreement and
effectuate its intent. The Company will address any tax withholding and
reporting in accordance with applicable regulations and other guidance.

 

 

 

 

10.          Other Agreements. All confidentiality, non-disclosure and other
obligations that Executive already has to the Company in his Employment
Agreement or other agreements with the Company shall survive and remain in full
force and effect. As of the Retirement Date, the Company shall not have any
further obligation to Executive with respect to any compensation, payments, or
benefits or other rights under any agreements, including but not limited to any
change in control agreement, except as provided or contemplated by this
Agreement.

 

11.          Entire Agreement. This Agreement constitutes the entire agreement
between the parties pertaining to the subject matter hereof and supersedes all
prior and contemporaneous agreements, representations, and understandings,
whether oral or in writing, of the parties. No modification, termination or
attempted waiver shall be valid unless in writing.

 

12.          Successors and Assigns. Executive may not assign any rights or
obligations under this Agreement without the prior written consent of the
Company. This Agreement will be binding upon and inure to the benefit of
Executive and his heirs, estate, personal representatives, and permitted
successors and assigns. The Company may assign any rights or obligations under
this Agreement without the prior written consent of Executive. This Agreement
will be binding upon and inure to the benefit of the Company and its successors
and assigns.

 

13.          Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Ohio.

 

14.          Construction. The Company and Executive have participated jointly
in the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring either party by virtue of the authorship of any of
the provisions of this Agreement. Moreover, the Company and Executive intend
that this Agreement will be administered in accordance with Internal Revenue
Code (the “Code”) Section 409A. Should an Agreement provision fail to satisfy
Code Section 409A, then such provision shall be construed in a manner so as to
comply with the requirements of Code Section 409A.

 

15.          Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to constitute an original but all of
which together will constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date set
forth above.



 

  STONERIDGE, INC.       By: /s/ George E. Strickler     George E. Strickler    
Executive Vice President and     Chief Financial Officer

 

    /s/ John C. Corey     John C. Corey

 

 

 